Citation Nr: 1135622	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-23 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for left hip replacement (left hip disability). 

2. Entitlement to service connection right hip replacement (right hip disability). 

3. Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).


Bilateral Hip Disability 

The Veteran contends that he currently has a bilateral hip disability (status post replacement) that is etiologically related to his period of active service.  Specifically, at his July 2011 hearing before the undersigned, the Veteran asserted that he was injected with penicillin in both hips in 1979 while serving in Korea. See Hearing Transcript, pp. 7-8.  He testified that the injections had a paralyzing effect on his body.  Consequently, when he attempted to get out of bed later that day, he fell to the ground further injuring both hips.  He has endorsed continuous hip symptomatology since that time. See Hearing Transcript, p. 8. 

Notably, while the Veteran's service treatment records do not reflect injury to the hips, he is competent to report that he received hip injections and injured his hips in-service.  He is also competent to report that he has experienced near-continuous hip pain and symptomatology since service.  

VA treatment records indicate that the Veteran underwent total left and right hip arthroplasties sometime between 2003 and 2005.  The Veteran testified that, prior to his hip replacements, a physician (presumably VA) told him that his in-service injury/injections could have been a factor in his hip problems. See Hearing Transcript, p. 9.  Those records, which are believed to be VA treatment records (not private), are not currently contained in the claims file.  In fact, the Board observes that there are no records prior to 2007 concerning the claimed conditions of record.  Thus, the RO/AMC should obtain VA treatment records prior to 2007, and afford the Veteran an opportunity to submit records of early private treatment, if any. 

To date, the Veteran has not been provided with a VA medical examination assessing the etiology of his current bilateral hip disability.  VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran continues to experience chronic hip pain secondary to his total hip arthoplasties.  In addition, he has provided competent lay testimony indicating that he initially injured his hips in-service, and that he has experienced near-continuous hip pain since service.  In light of the foregoing, the Board finds that a medical opinion regarding the etiology of the Veteran's asserted right and left hip disabilities is necessary to make a determination in this case.

Pes Planus Disability 

The Veteran asserts that his preexisting bilateral pes planus was permanently aggravated by his active duty service.  In particular, he testified that the combat boots and physical training he was required to do while on active duty worsened his foot disability.  Accordingly, he believes service connection is warranted.  

Here, the Board notes that the March 1977 enlistment examination reflected a diagnosis of bilateral pes planus, stage II of III.  Service treatment records show intermittent complaints of foot and ankle pain.  A September 1980 service treatment records reflects complaints related to foot/ankle problems and a diagnosis of "marked" pes planus.  The Veteran reported that his boots were causing his foot problems and that he had to wear steel toe shoes.  He was placed on light duty profile (no prolonged standing or walking).  Separation examination in March 1981 showed a normal clinical evaluation of the feet; however, the examining physician noted pes planus since childhood.  

The Veteran reported that he did not seek treatment for his pes planus following service. See Hearing Transcript, p. 4.  Nevertheless, he has testified that his foot pain worsened during service and that he has experienced chronic foot pain since that time. See Hearing Transcript, p. 6.  Again, he is competent to report on such matters.  

Here, the Board briefly notes that the Veteran's claim for service connection for a bilateral ankle disability was denied in November 2009 rating decision.  He appealed that determination and was subsequently afforded a VA examination for the ankle in connection with that claim in December 2010.  Although the ankle examination was not specific to pes planus, it did note diagnoses of bilateral pes planus.  While the VA examiner opined that the pes planus was unrelated to the claimed ankle disability, he failed to address whether the preexisting pes planus was aggravated by service.  

If, as here, a pre-existing disability is noted upon entry into service, the Veteran may bring a claim for service-connected aggravation of that disability.  In light of the foregoing, the Veteran should be afforded a VA examination to determine whether his pes planus was aggravated by his active duty service. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify all medical facilities and physicians who have treated him for hip and foot problems since his discharge from service.  Thereafter, take appropriate steps to obtain all identified records.  

2. Obtain VA treatment records prior to December 2007, to specifically include those records leading up to and including the right and left hip replacement surgeries. 

3. Arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the extent, nature, and etiology of his asserted bilateral hip disability.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  A discussion of the Veteran's documented medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.

The examiner is directed to clearly identify all disabilities of the left and right hip.  For each disability, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the hip disability(ies)  found on examination were incurred in or is related to service, to include the reported in-service incident involving penicillin injections into both hips and the subsequent fall from bed.  

Note also that the Veteran is competent even as a layman to report the onset of bilateral hip symptoms in service and to having continued to experience these and other symptoms since service, as this requires only personal knowledge and experience, not medical expertise, as it comes to him through his senses. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

The examiner should identify any objective affirmative medical evidence indicating that the Veteran did not have any hip symptoms in service and continuously thereafter.  In addressing this, the absence of any contemporaneous medical treatment is inadequate as a basis for such finding.

If no affirmative medical evidence discounts the Veteran's assertions, the examiner is asked to consider whether any currently diagnosed hip condition is related to the hip symptoms the Veteran reports having in service and after service.  

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4. Also arrange for the Veteran to undergo a VA examination concerning the bilateral pes planus (flat feet) condition.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to first confirm the Veteran has bilateral pes planus.  If he does, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's bilateral pes planus was aggravated during or by his military service, to include any incident of service such as training and/or wearing of combat boots.  If aggravation is found the examiner should address whether the disorder was aggravated (did it increase beyond the natural progress) during service.  In addressing this question, the examiner should address the Veteran's condition before, during and after service.

The examiner should note that the term "aggravation" indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

Because the Veteran is competent to report foot pain in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's claim of a chronic worsening of his flat feet while in service, as indicated by his increasing pain, as well as the service treatment records which show treatment for "marked pes planus" and complaints of foot pain. See Dalton, supra. 

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

5. Then readjudicate these remaining claims in light of any additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


